DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Acknowledgements
This Office Action is in response to the response filed on June 22, 2022 (“June 2022 Response”) contains, inter alia, claim amendments (“June 2022 Claim Amendments”) and “REMARKS/ARGUMENTS” (“June 2022 Remarks”).
Claims 1-2, 6, 8, 10-11, 15, 17, 19-20, 22-25, 27-29, and 31-33 are currently pending and have been examined.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  Claims 2 and 11 recite “wherein the QR code is scanned my a mobile device of the interactive television” which appears to be a typographical error of “wherein the QR code is scanned by a mobile device of the interactive television.”
Claims 28-29 recites “wherein the offer message is displayed on the interactive television as email or checkout window” which appears to be a typographical error of “wherein the offer message is displayed on the interactive television as an email or checkout window.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites, inter alia, “wherein the checkout message is a SMTP email message that is addressed to the email address of the viewer of the interactive television.”  Claim 19, from which Claim 20 depends, recites “wherein the checkout message includes a Quick Response (QR) code that is displayed on the interactive television.”  The specification states that the response message may be generated from a QR code reader ([0189] of the published application) in one embodiment.  The response message is preceded by an offer message (i.e.: “checkout message”) displayed on the television that allows a user to take an action that triggers the response message ([0188] of the published application).  However, the offer displayed on the television is not stated or suggested in the specification to be an SMTP email message.  Therefore, there is insufficient support for the feature “wherein the checkout message is a SMTP email message that is addressed to the email address of the viewer of the interactive television” as recited in Claim 20.
Claim 33 recites “wherein the SMTP response message is sent from an email client of the interactive television.”  However, Claim 19 requires scanning the QR code from the television and that the response message is generated by the scanning.  As such, a person having ordinary skill in the art at the time the invention was made, would understand that the device that scans the QR code must be a physically separate device from the television.  There is no support in the specification for scanning a QR code on the television to then generate the response message on the television instead of the device that scanned the code.  Therefore, there is insufficient support for the feature “wherein the SMTP response message is sent from an email client of the interactive television” as recited in Claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-11, 15, 17, 22-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran (US 2012/0253896 A1)(“Killoran”) in view of Lindenberg (US 2013/0275264 A1)(“Lindenberg”) and further in view of Druckenmiller et al. (US 6,167,435)(“Druckenmiller”) and Dorsey et al. (US 9,202,207 B2)(“Dorsey”).

As to Claim 1, Killoran discloses a non-transitory computer readable storage medium for improving security of an e-commerce system utilizing Simple Mail Transfer Protocol (SMTP), the non-transitory computer readable storage medium storing instructions that when executed by a processor causer the processor to execute a method comprising:
receiving a request (“an instruction that indicates that the advertising email message should be sent,” [0031])([0031]);
transmitting an offer message (“advertising email message,” [0031]) to an interactive television (“television,” [0091]) in response to the request ([0031]);
receiving, via SMTP, (“ the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) a response message from a sender that indicates a request to perform a transaction identified in the offer message ([0024], “an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase two bottles of Wine One” [0038], and [0049]), wherein the response message includes a token (“[t]he order execution module 108 may access the order email message, which may include an identifier of the customer and a donation identifier/product identifier” [0062]) and the response message is generated (“Each mailto URI or hyperlink may describe an email message that may be generated by an email client module ( such as the email client module 122) when that URI or hyperlink is selected,” [0023], [0048]-[0049]);
decoding the token included in the response message to form a decoded token (the identifiers in the email message are looked up in a database to determine what data they point to; thus, a decoding of the identifiers takes place; “[t]he query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information.” [0062]);
validating the transaction based on the decoded token (customer identifier) ([0051]-[0052], and “[a]ccording to a first approach for determining the email address to which the confirmation email message should be sent, the message processing module 110 may determine the customer identifier associated with the order that is being confirmed. The message processing module may then obtain from the e-commerce database 106 (via the database module 104) the email address that is stored in the database that is associated with the customer identifier.” [0068], “may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106,” [0077]).
Killoran does not directly disclose 
the receiving of the request is from an interactive television via a cable provider system; and
encoding a token with information that is unique to a viewer of the interactive television;
the offer message includes a Quick Response (QR) code that is displayed on the interactive television;
the response message is generated when the QR code is scanned from the interactive television;
determining an email address of the sender based on a header of the response message;
authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols;
validating the transaction based on the email address of the sender and the information that is unique to the viewer of the interactive television contained in the decoded token; and
on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token.

Lindenberg teaches 
receiving a request from an interactive television (“For example, an item for sale in a television ad” [0027], see also “television,” [0036], “television show,” [0063], [0066]) via a cable provider system (“Users 103 make electronic purchases on their client devices…devices…also include…set top boxes,” [0030]),
an offer message includes a Quick Response (QR) code that is displayed (“users 103 may find a product of interest in print catalogues (e.g., newspapers, magazines, catalogues), television” [0036], “For electronic catalogues, a hyperlink may be provided for one or more items that can be purchased. … One of ordinary skill in the art would also appreciate that hyperlinks are not only accessed via direct clicks, but also through indirect contact, such as, Quick Response (‘QR’) Codes storing addresses and URLs.” [0038], “For example, an item for sale in a television ad is offered for $99 using short-code A111.” [0027]);
the response message is generated when the QR code is scanned (“One of ordinary skill in the art would also appreciate that hyperlinks are not only accessed via direct clicks, but also through indirect contact, such as, Quick Response (‘QR’) Codes storing addresses and URLs.” [0038], “clicking the hyperlink to generate a pre-populated e-mail including the short-code for that product addressed to the vendor's campaign” [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Killoran by the feature of Lindenberg and in particular to include in Killoran the features of: receiving a request from an interactive television via a cable provider system, as taught by Lindenberg, because it would aid in “facilitating secure, frictionless transactions without the need for a Web browser in a network environment” (Lindenberg, [0009]); and to include in Killoran’s interactive television displayed content, the offer message that includes a Quick Response (QR) code, of Lindenberg, because Lindenberg teaches that products may be found on television (“users 103 may find a product of interest in print catalogues (e.g., newspapers, magazines, catalogues), television” [0036]), and combining these elements amounts to merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and to include in the Killoran/Lindeberg combination, the feature of the response message is generated when the QR code is scanned (note: the Killoran/Lindeberg combination necessitates that the QR code is displayed on the interactive television) as taught by Lindenberg, because combining these elements amounts to merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Druckenmiller teaches 
encoding a token (token 34, “a unique alphanumeric token is generated and associated with the e-mail address,” C.2, L.7) with information that is unique to a viewer (“the subscriber e-mail address is processed using a reversible algorithm to generate a token which is essentially an encoded version of the address. Using this variation, a received token could be processed in reverse to extract the associated e-mail address.” C.6, L.1-5);
validating the transaction based on the email address of the sender and the information that is unique to the viewer contained in the decoded token (“When a response containing both the subscribed e-mail address and the associated unique token is received, the subscription is confirmed and the subscriber information is added to the appropriate subscription lists” C.2, L.20-24, see also C.5, L.34-52); and
on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token (C.5, L.34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg combination by the features of Druckenmiller and in particular to include in the Killoran/Lindenberg combination the features of: encoding a token with information that is unique to a viewer (as applied to the viewer of the interactive television of Killoran), validating the transaction based on the email address of the sender and the information that is unique to the viewer (as applied to the viewer of the interactive television of Killoran) contained in the decoded token; and on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token, as taught by Druckenmiller.  A person having ordinary skill in the art would have been motivated to combine these features because it would reduce the possibility of the transaction being in error.

Dorsey teaches 
determining an email address of the sender based on a header of the response message (“The system can parse a From field of the email message to identify the sender email address,” C.9, L.26-27); and
authenticating a response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg/Druckenmiller combination by the features of Dorsey and in particular to include in the Killoran/Lindenberg/Druckenmiller combination the features of: determining an email address of the sender based on a header of the response message, and authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols, as taught by Dorsey; this modification would result in the response message, and also an email address of the sender, being authenticated, as such, the condition that the response message is authenticated, is met, when the Killoran/Lindenberg/Druckenmiller combination is combined with Dorsey as described above.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “prevent email spoofing,” (Dorsey, C.9, L.22).  

As to Claims 6 and 15, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the response message is transmitted from a mobile device or a desktop device of the viewer ([0086]).

As to Claim 8, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  
Killoran further discloses on a condition that the validating fails, transmitting a message to the email address of the sender, wherein the message includes a Universal Resource Locator (URL) link ([0051]-[0052]).
Killoran does not directly disclose that the message is a sign-up message and it includes a URL link.
Dorsey teaches transmitting a sign-up message to email address, wherein the message includes a Universal Resource Locator (URL) link (C.11, L.22-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg/Druckenmiller/Dorsey combination by the features of Dorsey and in particular to include in the message of Killoran in the Killoran/Lindenberg/Druckenmiller/Dorsey combination, the feature of the message is a sign-up message and it includes a URL link as taught by Dorsey.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “prevent email spoofing,” (Dorsey, C.9, L.22).  

As to Claim 10, Killoran discloses a method for improving security of an e-commerce system utilizing Simple Mail Transfer Protocol (SMTP), the method comprising:
receiving, by the e-commerce system, a request (“an instruction that indicates that the advertising email message should be sent,” [0031])([0031]);
transmitting, by the e-commerce system, an offer message (“advertising email message,” [0031]) to a viewer of an interactive television (“television,” [0091]) in response to the request ([0031]);
receiving, by the e-commerce system via SMTP, (“ the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) a response message from a sender that indicates a request to perform a transaction identified in the offer message ([0024], “an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase two bottles of Wine One” [0038], and [0049]), wherein the response message includes the token (“[t]he order execution module 108 may access the order email message, which may include an identifier of the customer and a donation identifier/product identifier” [0062]); 
decoding, by the e-commerce system, the token included in the response message to form a decoded token (the identifiers in the email message are looked up in a database to determine what data they point to; thus, a decoding of the identifiers takes place; “[t]he query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information.” [0062]);
validating, by the e-commerce system, the transaction based on the decoded token (customer identifier) ([0051]-[0052], and “[a]ccording to a first approach for determining the email address to which the confirmation email message should be sent, the message processing module 110 may determine the customer identifier associated with the order that is being confirmed. The message processing module may then obtain from the e-commerce database 106 (via the database module 104) the email address that is stored in the database that is associated with the customer identifier.” [0068], “may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106,” [0077]).
Killoran does not directly disclose 
the receiving of the request is from an interactive television via a cable provider system; and
encoding, by the e-commerce system, a token with information that is unique to a viewer of the interactive television;
the offer message includes a Quick Response (QR) code that is displayed on the interactive television;
the response message is generated when the QR code is scanned from the interactive television;
determining, by the e-commerce system, an email address of the sender based on a header of the response message;
authenticating, by the e-commerce system, the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols;
validating, by the e-commerce system, the transaction based on the email address of the sender and the information that is unique to the viewer of the interactive television contained in the decoded token; and
on a condition that the response message is authenticated and the email address of the transaction is validated: processing, by the e-commerce system, the transaction based on the decoded token.

Lindenberg teaches 
receiving a request from an interactive television (“For example, an item for sale in a television ad” [0027], see also “television,” [0036], “television show,” [0063], [0066]) via a cable provider system (“Users 103 make electronic purchases on their client devices…devices…also include…set top boxes,” [0030]),
the offer message includes a Quick Response (QR) code that is displayed (“users 103 may find a product of interest in print catalogues (e.g., newspapers, magazines, catalogues), television” [0036], “For electronic catalogues, a hyperlink may be provided for one or more items that can be purchased. … One of ordinary skill in the art would also appreciate that hyperlinks are not only accessed via direct clicks, but also through indirect contact, such as, Quick Response (‘QR’) Codes storing addresses and URLs.” [0038], “For example, an item for sale in a television ad is offered for $99 using short-code A111.” [0027]); 
the response message is generated when the QR code is scanned (“One of ordinary skill in the art would also appreciate that hyperlinks are not only accessed via direct clicks, but also through indirect contact, such as, Quick Response (‘QR’) Codes storing addresses and URLs.” [0038], “clicking the hyperlink to generate a pre-populated e-mail including the short-code for that product addressed to the vendor's campaign” [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Killoran by the feature of Lindenberg and in particular to include in Killoran the features of: receiving a request from an interactive television via a cable provider system, as taught by Lindenberg, because it would aid in “facilitating secure, frictionless transactions without the need for a Web browser in a network environment” (Lindenberg, [0009]); and to include in Killoran’s interactive television displayed content, the offer message that includes a Quick Response (QR) code, of Lindenberg, because Lindenberg teaches that products may be found on television (“users 103 may find a product of interest in print catalogues (e.g., newspapers, magazines, catalogues), television” [0036]), and combining these elements amounts to merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and to include in the Killoran/Lindeberg combination, the feature of the response message is generated when the QR code is scanned (note: the Killoran/Lindeberg combination requires that the QR code is displayed on the interactive television) as taught by Lindenberg, because combining these elements amounts to merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Druckenmiller teaches 
encoding a token (token 34, “a unique alphanumeric token is generated and associated with the e-mail address,” C.2, L.7) with information that is unique to a viewer (“the subscriber e-mail address is processed using a reversible algorithm to generate a token which is essentially an encoded version of the address. Using this variation, a received token could be processed in reverse to extract the associated e-mail address.” C.6, L.1-5);
validating the transaction based on the email address of the sender and the information that is unique to the viewer contained in the decoded token (“When a response containing both the subscribed e-mail address and the associated unique token is received, the subscription is confirmed and the subscriber information is added to the appropriate subscription lists” C.2, L.20-24, see also C.5, L.34-52); and
on a condition that the response message is authenticated and the email address of the transaction is validated: processing the transaction based on the decoded token (C.5, L.34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg combination by the features of Druckenmiller and in particular to include in the e-commerce system of Killoran/Lindenberg combination the features of: encoding a token with information that is unique to a viewer (as applied to the viewer of the interactive television of Killoran), validating the transaction based on the email address of the sender and the information that is unique to the viewer (as applied to the viewer of the interactive television of Killoran) contained in the decoded token; and on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token, as taught by Druckenmiller.  A person having ordinary skill in the art would have been motivated to combine these features because it would reduce the possibility of the transaction being in error.

Dorsey teaches 
determining an email address of the sender based on a header of the response message (“The system can parse a From field of the email message to identify the sender email address,” C.9, L.26-27); and
authenticating, by an e-commerce system (payment processor 108), the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg/Druckenmiller combination by the features of Dorsey and in particular to include in the e-commerce system of Killoran/Lindenberg/Druckenmiller combination the features of: determining an email address of the sender based on a header of the response message, and authenticating, by the e-commerce system, the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols, as taught by Dorsey; this modification would result in the response message, and also an email address of the sender, being authenticated, as such, the condition that the response message is authenticated, is met, when the Killoran/Lindenberg/Druckenmiller combination is combined with Dorsey as described above.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “prevent email spoofing,” (Dorsey, C.9, L.22).  

As to Claim 17, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  
Killoran further discloses on a condition that the validating fails, transmitting a message to the email address of the sender, wherein the message includes a Universal Resource Locator (URL) link ([0051]-[0052]).
Killoran does not directly disclose that the message is a sign-up message and it includes a URL link.
Dorsey teaches transmitting a sign-up message to email address, wherein the message includes a Universal Resource Locator (URL) link (C.11, L.22-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Killoran/Lindenberg/Druckenmiller/Dorsey combination by the features of Dorsey and in particular to include in the message of Killoran in the Killoran/Lindenberg/Druckenmiller/Dorsey combination, the feature of the message is a sign-up message and it includes a URL link as taught by Dorsey.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “prevent email spoofing,” (Dorsey, C.9, L.22).  

As to Claims 22, and 24, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the transaction is a payment transaction ([0021]).

As to Claims 23 and 25, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Lindenberg teaches wherein the QR code is a mailto hyperlink or a Uniform Resource Locator (URL) hyperlink (“hyperlinks are not only accessed via direct clicks, but also through indirect contact, such as, Quick Response ("QR") Codes storing addresses and URLs” [0038]).

As to Claims 28, and 29, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the offer message is displayed on the interactive television as email or checkout window (see Fig.5 and [0091]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran in view of Lindenberg and further in view of Druckenmiller and Dorsey and Singhal et al. (US 2014/0280981 A1)(“Singhal”).

As to Claims 2 and 11, the Killoran/Lindenberg/Druckenmiller/Dorsey combination discloses as discussed above.  
Killoran does not directly disclose wherein the QR code is scanned by a mobile device of the interactive television.
Singhal teaches a QR code (QR code 1420) is scanned by a mobile device (“mobile device,” [0064]) of an interactive television (television device 120)(“a host mobile electronic device (e.g., electronic device 2 140, FIG. 2) is used to scan the QR code from the host television device (e.g., television device 120, FIG. 2),” [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include in the system of Killoran in the Killoran/Lindenberg/Druckenmiller/Dorsey combination the feature of the QR code is scanned by a mobile device of the interactive television as taught by Singhal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 19-20, 27, and 31-33 are allowable over the prior art.
Claims 20 and 33 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a), set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

As to Claim 19, the closest prior art reference, Killoran, discloses
sharing an offer to complete a checkout process for items (the offer is for purchasing (“checking-out”) items via the Internet, [0089])(“vendor client device 130 may provide information to the account management module 102 such as: product and pricing information to be used for email advertisements to be sent to customers in email campaigns,” [0022], [0024]);
receiving, in response to the sharing, a request to complete the checkout process using an email checkout (“an instruction that indicates that the advertising email message should be sent…this information may include information that defines an email campaign,” [0031], see information depicted in email at Fig.3), wherein the email checkout completes a purchase of the items (i.e. purchases items via the Internet) using SMTP (“SMTP,” [0024])(“Press the Send button…to purchase,” Fig.3, see also Fig.4, [0040], [0060]);
transmitting a checkout message (“advertising email message,” [0031], see for example Fig.3) to the viewer of an interactive television (“television,” [0091])([0031] and [0035]);
receiving, via SMTP, (“ the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) a response message from a sender that indicates a request to complete checkout process ([0024], “an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase two bottles of Wine One” [0038], and [0049]), wherein the response message includes the token (“[t]he order execution module 108 may access the order email message, which may include an identifier of the customer and a donation identifier/product identifier” [0062]) and is generated ([0048]-[0049]);
decoding the token included in the response message to form a decoded token (the identifiers in the email message are looked up in a database to determine what data they point to; thus, a decoding of the identifiers takes place; “[t]he query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information.” [0062]);
validating the email checkout based on the decoded token (customer identifier) ([0051]-[0052] and “According to a first approach for determining the email address to which the confirmation email message should be sent, the message processing module 110 may determine the customer identifier associated with the order that is being confirmed. The message processing module may then obtain from the e-commerce database 106 (via the database module 104) the email address that is stored in the database that is associated with the customer identifier. According to this approach, the message processing module 110 may generate the confirmation email message such that it is addressed to the email address that is stored in the database that is associated with the customer identifier.” [0068], “may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106,” [0077]).
The second reference, Ellis et al. (US 2010/0175084 A1)(“Ellis”), teaches 
sharing an offer to complete a checkout process (“The messaging and related promotions system may operate over the Internet” [0138]) for items (“items…available vis on-line shopping catalogs”) with an interactive television (“an interactive television system.” Abstract) via a cable provider system (Cable system 1710)(see shared offer displayed in Fig.13);
receiving, in response to the sharing, a request from the interactive television to complete the checkout process using an email ([0075]) checkout (when user sends a reply email through reply button 1380, Fig.13);
calculating a total for the items (“$19.95 + fees/taxes,” depicted in Fig.14).
The third reference, Druckenmiller, teaches
encoding a token (“verification code,” C.3, L.41) with information (token 34, “a unique alphanumeric token is generated and associated with the e-mail address,” C.2, L.7) for the checkout process (“to confirm via the web, visit this URL,” see Fig.3) and a unique identifier of a viewer (e-mail address 32);
validating the email checkout (email checkout offered via “REPLY to this message,” see Fig.3) based on the email address of the sender and the unique identifier of the viewer contained in the decoded token (“When a response containing both the subscribed e-mail address and the associated unique token is received, the subscription is confirmed” C.2, L.20-24, see also C.5, L.34-52, decoding the token: C.6, L.1-6); and
on a condition that the response message is authenticated and the email checkout is validated, processing the email checkout based on the decoded token (C.5, L.34-52).
The fourth reference, Dorsey, teaches
determining an email address of the sender based on a header of the response message (“The system can parse a From field of the email message to identify the sender email address,” C.9, L.26-27); and
authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
With respect to Claim 19, the prior art taken either individually or in combination with other prior art of record fails to teach or suggest
the sharing of the offer is for items stored in a shopping cart;
the email checkout completes a purchase of the items stored in the shopping cart; and
the calculating of a total is for the items in the shopping cart;
the encoding of a token with information includes the total;
wherein the checkout messages includes a Quick Response (QR) code that is displayed on the interactive television;
the response message is generated when the QR code is scanned from the interactive television.
Moreover, the missing claimed elements from prior art noted above are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Killoran disclosure because it would require impermissible hindsight reasoning.

Claim Interpretation
The Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support interpretation of the claims1.  Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  Finally, the following list is not intended to be exhaustive in any way:
QR Code: 
“QR Code, in full Quick Response Code, a type of bar code that consists of a printed square pattern of small black and white squares that encode data which can be scanned into a computer system. The black and white squares can represent numbers from 0 to 9, letters from A to Z, or characters in non-Latin scripts such as Japanese kanji.
QR Codes were developed in 1994 by the Japanese corporation Denso Wave—a division of Denso, which is a subsidiary of the automobile company Toyota Motor Corporation—to track automobile parts during the assembly process. QR Codes are often used in advertising to encode the URL of a Web site that contains a coupon or information about a product. They also have been used on tickets at sporting events and concerts. QR Codes are usually read with laser scanners or cameras on mobile telephones, which then use special software to decode the pattern.”
“QR Code.” Britannica Academic, Encyclopædia Britannica, 6 Feb. 2012. academic.eb.com/levels/collegiate/article/QR-Code/574116. Accessed 25 Aug. 2022.

Response to Arguments
Applicant’s arguments filed in the June 2022 Remarks have been fully considered and addressed below where still applicable.
On page 15 of the June 2022 Remarks, Applicant argues that because Killoran does not teach “receiving…request is from an interactive television via a cable provider system” that Killoran “fails to teach or suggest every feature recited in the amended claims.”  However, in regards to Claims 1 and 10, although Killoran does not teach every feature of the claim, Lindenberg, Druckenmiller, and Dorsey teach the missing features of Killoran.
On page 16 of the June 2022 Remarks, Applicant argues that Druckenmiller does not disclose interactive televisions that display QR codes.  However, in regards to Claims 1 and 10, Druckenmiller is not relied upon to teach those features.  As discussed in the rejections of Claim 1, Druckenmiller teaches encoding a token (token 34, “a unique alphanumeric token is generated and associated with the e-mail address,” C.2, L.7) with information that is unique to a viewer (“the subscriber e-mail address is processed using a reversible algorithm to generate a token which is essentially an encoded version of the address. Using this variation, a received token could be processed in reverse to extract the associated e-mail address.” C.6, L.1-5); validating the transaction based on the email address of the sender and the information that is unique to the viewer contained in the decoded token (“When a response containing both the subscribed e-mail address and the associated unique token is received, the subscription is confirmed and the subscriber information is added to the appropriate subscription lists” C.2, L.20-24, see also C.5, L.34-52); and on a condition that the response message is authenticated and the email address of the transaction is validated, processing the transaction based on the decoded token (C.5, L.34-52).  Therefore, the argument is not persuasive.
On pages 16-17 of the June 2022 Remarks, Applicant argues that Dorsey does not disclose interactive televisions that display QR codes.  However, as it pertains to Claims 1 and 10, Dorsey is not relied upon for those features.  As discussed in the rejection of Claim 1, Dorsey teaches determining an email address of the sender based on a header of the response message (“The system can parse a From field of the email message to identify the sender email address,” C.9, L.26-27); and authenticating a response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).  Therefore, the argument is unpersuasive.
On page 17 of the June 2022 Remarks, Applicant argues that Lindenberg is “wholly silent with regard to a QR code that is displayed on an interactive television.”  The Examiner respectfully disagrees.  As discussed in the rejections of Claims 1 and 10, Lindenberg teaches, inter alia, an offer message includes a Quick Response (QR) code that is displayed (“users 103 may find a product of interest in print catalogues (e.g., newspapers, magazines, catalogues), television” [0036], “For electronic catalogues, a hyperlink may be provided for one or more items that can be purchased. … One of ordinary skill in the art would also appreciate that hyperlinks are not only accessed via direct clicks, but also through indirect contact, such as, Quick Response (‘QR’) Codes storing addresses and URLs.” [0038], “For example, an item for sale in a television ad is offered for $99 using short-code A111.” [0027]); the response message is generated when the QR code is scanned (“One of ordinary skill in the art would also appreciate that hyperlinks are not only accessed via direct clicks, but also through indirect contact, such as, Quick Response (‘QR’) Codes storing addresses and URLs.” [0038], “clicking the hyperlink to generate a pre-populated e-mail including the short-code for that product addressed to the vendor's campaign” [0038]).  Furthermore, as noted therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Killoran by the feature of Lindenberg and in particular to include in Killoran’s interactive television displayed content, the offer message that includes a Quick Response (QR) code, of Lindenberg, because Lindenberg teaches that products may be found on television (“users 103 may find a product of interest in print catalogues (e.g., newspapers, magazines, catalogues), television” [0036]), and combining these elements amounts to merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and to include in the Killoran/Lindeberg combination, the feature of the response message is generated when the QR code is scanned (note: the Killoran/Lindeberg combination necessitates that the QR code is displayed on the interactive television) as taught by Lindenberg, because combining these elements amounts to merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is:
The NPL reference: “An interactive system using digital broadcasting and Quick Response code,” 2011 IEEE 15th International Symposium on Consumer Electronics (ISCE), 2011, which describes QR codes presented on TVs (see Abstract) for ads for products (see page 398, 9th paragraph).
Applicant’s amendment, filed on June 22, 2022, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571) 270-3614.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621
September 2, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, the Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.